Exhibit 21 Subsidiaries of the Company: § Papa John’s USA, Inc., a Kentucky corporation § PJ Food Service, Inc., a Kentucky corporation § Trans Papa Logistics, Inc., a Kentucky corporation § Preferred Marketing Solutions, Inc., a Kentucky corporation § Risk Services Corp., a Kentucky corporation § Capital Delivery, Ltd., a Kentucky corporation § RSC Insurance Services Ltd., a Bermuda corporation § DEPZZA, Inc., a Delaware corporation § Colonel’s Limited, LLC, a Virginia limited liability company § PJ Holdings, LLC, a Delaware limited liability company § Star Papa, LP, a Delaware limited partnership company § Papa John’s Pizza, Ltd., a United Kingdom corporation § Papa John’s (GB) Holdings Ltd., a United Kingdom corporation § Papa John’s (GB), Ltd., a United Kingdom corporation § Papa John’s Mexico, Inc., a Delaware corporation § Papa John’s Capital, SRL de CV, a Mexican corporation § Equipo Papa John’s, SRL de CV, a Mexican corporation § Papa John’s EUM, SRL de CV, a Mexican corporation § PJ Mexico Franchising SRL de CV, a Mexican corporation § Papa John’s China, LLC, a Delaware limited liability company § Papa John’s Beijing Co., Ltd., a Chinese corporation
